UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1658



REGINALD D. EVANS,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the United States
Army,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph R. McCrorey, Magistrate Judge.
(CV-99-865-17-BC)


Submitted:   September 16, 2002           Decided:   October 8, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Reginald   E.   Evans   appeals    the   magistrate    judge’s   order*

granting Defendant’s motion for summary judgment. We have reviewed

the   record   and    the   magistrate   judge’s   opinion    and   find   no

reversible error.      Accordingly, we affirm on the reasoning of the

magistrate judge. See Evans v. Caldera, No. CV-99-865-17-BC (D.S.C.

filed May 29, 2002, entered May 31, 2002).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                    AFFIRMED




      *
       The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).


                                     2